THE THIRTEENTH COURT OF APPEALS

                                     13-13-00609-CV


                                     Wendy Lee Kyle
                                            v.
H.T. Strasburger, individually and in his capacity as a member of the board of directors
    of Fidelity Bank of Texas, and as a member of Tuition LLC; Shirley Strasburger,
individually and in her capacity as vice-chair of the board of directors of Fidelity Bank of
Texas, and as member of the Tuition LLC; Terry Whitley, individually and in his capacity
  as president and member of the board of directors of Fidelity Bank of Texas; Fidelity
                               Bank of Texas; Tuition LLC


                                    On appeal from the
                       250th District Court of Travis County, Texas
                          Trial Cause No. D-1-GN-13-003244


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED for further proceedings consistent with its opinion. Costs of the

appeal are adjudged 50% against appellant and 50% against appellees.

      We further order this decision certified below for observance.

December 28, 2018